OFFICE      OF   THE   ATTORNEY    GENERAL    OF   TEXAS
                                      AUSTIN




Bonorablo       Ua. J. twkor, Bxroutlvo        8eorokr7
Hoaoreble J. 8. Arnold, Dlreotor
Cosrtel Divlrioa
Oue,     Fish    u&4 Oyster Oklrrloa
Auotlla,      Tom0
Oeatlemear




          Artlola 952~11,                                Oo de,
                                                             llo p tola d
1941, in part porNa




              ”
                  . . .. .

             '?rotldoil,   lt oh11 not~bo ualwrul       to hvo 8
      rhrimp trawl on bomb (L vooool lloonood to we
      or opwate~ruoh       ti trawl 3 urlng tho JoPlod of tsao
      rra rsd betrwa         the 15th &7 of J 7 end tho l)l#t
      b    0r AugpIt ud agile         th0 pad     or tiu -08
      an i botvoen     the 15th 447 of Dooembor ra4 tho let a7
      0r me        or an par whoa rush r*msel la at port
      or la a ohanne f rUl* oa rout0 to or frolr open
      vaterr.      l
Hoaorrble Wm. J. fuekw,        peg. 8



                Ia 1953 the Regular 8eeolon of the   48th   bglelatur.
.dopted       Ch.pter 3314, r..dlag ln part t
              ‘8.0t1oa 1. Eereafter, fo r l p.rlod of tvo
        (2) e*ro ar for tho duration of tho vu, .ll th.
        tlda I waters ofP;rrm:oae Uowty exempt-In the passes
        betveen Inland Rqe rad the Gulf of M.xloo eh.11 be
        opoa for oollpurol.1 flehlng Stw the takin(; oi fleh
        and ohrl.&b br we u.. Of .ay trokkrk CtOV I.@   la
        any other oooekl oouat7 in the 8t.t.    of Pexcre. Pro-
        vldlog further it eb.11 be leg.1 to take l  hrlmp
        in the inters  of Heewlte &7 la Araaeae Couat7’.
        Frovlded that the tome of thle Aat e&11 aot rp-
          17 to tho whore or Co a0 Be7 yeet o f l line
        L ma from the east gab r l of 8oreaooate Old Club
        Eouoe l3roee to th e lelmd In thr mouth of Uleelon
        b7.
                (I
                 l   . ..


               ‘8eo . 5. Pror1d.d thrt rll lava aad parts 0r
        lrwe in omfllot    hmevlth   eb.11 be euependod for
        tupfflod of tro (2) years .r until the end of the

            There 1. .a .pp.reat   oeafllot betveea three statutes,
lul   ou vloh to be rdvloed ln vhat maaor      aa4 to vhat utent
tho  I. tterltatute lffeote    the oloeed ee.eon on l hrinp la the
tidal r*t.re of Amnear Count7.
             rho 1941 et.tut. 18 general in terma .nd .ppli.e      to
.ll th. lalmd ult       rater0 of tho Iltato.    Th. 19bl et.tut.  18
.p.oial    and llmit.d,  both as to tho as’@. where lppllo.ble    &ad
48 to its lffeotlto     dumtloa;     The latter statute la hot
t&es l             no tloof etho oloeed l..eoa l
          p o o lflo                               et.blkmd    br ihe
gelural lav aad urel7       euepmde it0 0 r.tloa in Arme.8 Oowi-
ty   for, l 8eteWble      poled,    lBd by r t8 OWE tom    mold, .t
:$a,;&     or tro 70~8   or th o ltid of the nr,   no longer be la
          .
           It eee)u ole4r, tbm-efore, that ahppter 334 door in.
term suspend la Arattue Count7 the oloeed ee8eoa eet.bllehed
b7 Artlolo  958~11.

              But it 18~.qu.lly  0le.r that the     lvllege gramted
those     oatohhing ehrimp in ~rsmnue County dur iz g the oloeed ee.eoa
Honorable Wm. J, Tuoker, pap        3


is   limited    8ad aodlfled
                          br the lm@i~e of Ohapter 334.      The
ootadlMon      imposed is   8u.h takirrg of fIeh and l
                             that                      h r lmp
                                                             mot
be ,“b7 the vee of any tackle aov leg81 la 8n7 other co8et81
county la the State of Texas. ’ Stated la laother vi
fiShtag   in Aranoae COwty are Dot ruthorleed by the T&%t-
ute, to ame 8n7 tackle vhicrh 18 illeg81  durla(l the closed ee8-
eon ia 4a7’other coastal oouat7.
           It   follove   for ‘ex8mple. that   oae could aot operate
or we, a xhrlmp     tr4vi la Aratixae County            tho maloeed eea-
eon’ aa that to* 18 doflaod b7 Artlak                  1, r0r .+he elmple
r’weon tht    lt is em&e llleg81 Ln other      ao8et~l aountiee b7 ,
the u erflc term8 of the Artio&e. This          should be lufflc lec lt
to 11p”
      uxtrete our lnterpret8tlort     of tho   etatuter
               I! brief,    ve think Chapter 334 l
                            vhlle                  uepemde~in
Araaxae Count;r the closed  eo8eOa oa ehrlmp fixed b7 Article
95rt11,    it does twt hxve thd.8rr8Ct0s lepll~log    “the use at
.4   t8ckl.”   mhlblted’by  lm durl.ng lu6h c lo sedle8eon ia an9
other ooaeta P aouut7.
                                               Yours ver7 truly
                                        ATTOHRB7
                                               O-          OF     PBXAS


                                        B7     &*            LJ++-
                                                      Elbart Eooper
                                                          be*letaat
&Et&b